Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 1, 2, 3, 4, 5, 19 objected to because of the following informalities: 
Claim 1, line 9, line 18-19, “the transmission signal “should be – the alternating current transmission signal—
Claim 2, line 3, Claim 3, line 2-3, Claim 4, line 2, Claim 5, line 2-3, “ the transmission signal “ should be – the alternating current transmission signal—
Claim 19, line 1, “the load uses “should be – the respective one or more loads use—
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9979239. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of 9979239 anticipate the current claims.
Instant Claim
US patent 9979239
1. A wireless power transfer system comprising:
a transmitter transducer configured to produce a magnetic field in a power transfer region during conduction of a transmission signal;
a signal generator electrically configured to be connected to the transmitter transducer, the signal generator being operationally configured to:
receive a first power signal from a power source;
generate from the first power signal an alternating current transmission signal having a transmission frequency of at least 500 Hz; and
transmit the transmission signal to the transmitter transducer at the transmission frequency; and



one or more power receivers, each of the one or more power receivers being configured to be electrically connected to respective one or more loads, wherein each of the one or more power receivers comprises:
a receiver transducer configured to inductively receive a time varying magnetic flux of the magnetic field transmitted from the transmitter transducer when the receiver transducer is disposed in the power transfer region, and convert the time varying magnetic flux to a second power signal, the second power signal being a time varying power signal having the transmission frequency of the transmission signal; and
a power processor electrically connected to the receiver transducer, and configured to convert the second power signal to a third power signal appropriate for the respective one or more loads.

1. A wireless power transfer system comprising: a transmitter transducer configured to produce a magnetic field in a power transfer region during conduction of a transmission signal;
a signal generator electrically configured to be connected to the transmitter transducer, the signal generator being operationally configured to:
receive a first power signal from a power source;
generate from the first power signal an alternating current transmission signal having a transmission frequency of at least 500 Hz; and
transmit the transmission signal to the transmitter transducer at the transmission frequency;
the signal generator including a controller;
a first communication circuit coupled to the controller; and
one or more power receivers, each of the one or more power receivers being configured to be electrically connected to respective one or more loads, wherein each of the one or more power receivers comprises:
a receiver transducer configured to inductively receive a time varying magnetic flux of the magnetic field transmitted from the transmitter transducer when the receiver transducer is disposed in the power transfer region, and convert the time varying magnetic flux to a second power signal, the second power signal being a time varying power signal having the transmission frequency of the transmission signal;
a power processor electrically connected to the receiver transducer, and configured to convert the second power signal to a third power signal appropriate for the respective one or more loads and to produce receiver information about a function of the receiver; and
a second communication circuit operatively coupled to the power processor for receiving the receiver information, the second communication circuit configured to communicate the receiver information to the first communication circuit, and the first communication circuit configured to communicate to the controller the receiver information received from the second communication circuit, the controller configured to generate a control signal in response to the received receiver information, and the signal generator being responsive to the control signal for adjusting a parameter of the transmission signal,
wherein the one or more power receivers is configured to detect a presence of the magnetic field produced by the transmitter transducer; and automatically initiate converting the second power signal to the third power signal in response to detecting the presence of the magnetic field, and the presence of the magnetic field is detected when the receiver transducer produces a threshold amount of electromotive force.

2. The wireless power transfer system of claim 1, further comprising a controller operatively coupled to the signal generator and configured to generate a control signal for varying one or more parameters of the transmission signal.

1. …the signal generator including a controller;… and the signal generator being responsive to the control signal for adjusting a parameter of the transmission signal,


3. The wireless power transfer system of claim 2, wherein one parameter of the one or more parameters comprises the transmission frequency of the transmission signal.
2. The wireless power transfer system of claim 1, wherein one parameter of the one or more parameters comprises the transmission frequency of the transmission signal.
4. The wireless power transfer system of claim 2, wherein one parameter of the one or more parameters comprises a power level of the transmission signal.
3. The wireless power transfer system of claim 1, wherein one parameter of the one or more parameters comprises a power level of the transmission signal.
5. The wireless power transfer system of claim 2, wherein the one or more parameters comprises the transmission frequency and a power level of the transmission signal.
4. The wireless power transfer system of claim 1, wherein the one or more parameters comprises the transmission frequency and a power level of the transmission signal.
6. The wireless power transfer system of claim 2, further comprising a first communication circuit coupled to the controller and wherein at least one receiver of the one or more power receivers includes a second communication circuit, the first communication circuit configured to communicate with the second communication circuit and communicate to the controller receiver information received from the second communication circuit, the controller configured to control operation of the signal generator in response to the received receiver information
1. ..
a first communication circuit coupled to the controller …a second communication circuit operatively coupled to the power processor for receiving the receiver information, the second communication circuit configured to communicate the receiver information to the first communication circuit, and the first communication circuit configured to communicate to the controller the receiver information received from the second communication circuit, the controller configured to generate a control signal in response to the received receiver information,
7. The wireless power transfer system of claim 6, wherein 



the second communication circuit is configured to communicate to the power processor transmitter information received from the first communication circuit, and the power processor is configured to control an operation of the power processor in response to the received transmitter information.
20. The wireless power transfer system of claim 1, wherein:
the signal generator is configured to produce transmitter information about a function of the signal generator;
the first communication circuit is configured to receive the transmitter information from the signal generator and communicate the transmitter information to the second communication circuit,
the second communication circuit is configured to communicate the received transmitter information to the power processor, and
the power processor is configured to adjust a parameter of the second power signal in response to the received transmitter information.

8. The wireless power transfer system of claim 2, further comprising a first communication circuit coupled to the controller, and wherein at least one receiver of the one or more power receivers includes a second communication circuit, the second communication circuit configured to communicate with the first communication circuit and communicate to the power processor transmitter information received from the first communication circuit, wherein the power processor is configured to control an operation of the power processor in response to the received transmitter information.
1 .a first communication circuit coupled to the controller

20. The wireless power transfer system of claim 1, wherein:
the signal generator is configured to produce transmitter information about a function of the signal generator;
the first communication circuit is configured to receive the transmitter information from the signal generator and communicate the transmitter information to the second communication circuit,
the second communication circuit is configured to communicate the received transmitter information to the power processor, and
the power processor is configured to adjust a parameter of the second power signal in response to the received transmitter information.

9. The wireless power transfer system of claim 1, wherein the transmitter transducer is an elongate transmitter conductor extending along the power transfer region.
5. The wireless power transfer system of claim 1, wherein the transmitter transducer is an elongate transmitter conductor extending along the power transfer region.
10. The wireless power transfer system of claim 9, wherein the transmitter transducer is made of a plurality of individually insulated wires.
6. The wireless power transfer system of claim 5, wherein the transmitter transducer is made of a plurality of individually insulated wires.
11. The wireless power transfer system of claim 1, wherein the signal generator in combination with the transmitter transducer includes a resonant circuit, the resonant circuit including a variable reactance electrically connected to the transmitter transducer, and the resonant circuit is configured to resonate at the transmission frequency.
7. The wireless power transfer system of claim 1, wherein the signal generator in combination with the transmitter transducer includes a resonant circuit, the resonant circuit including a variable reactance electrically connected to the transmitter transducer, and the resonant circuit is configured to resonate at the transmission frequency.
12. The wireless power transfer system of claim 1, wherein the power processor in combination with the receiver transducer includes a resonant circuit configured to resonate at a reception frequency, the resonant circuit including a variable reactance electrically connected to the receiver transducer, the variable reactance being controllable to make the reception frequency correspond to the transmission frequency.
8. The wireless power transfer system of claim 1, wherein the power processor in combination with the receiver transducer includes a resonant circuit configured to resonate at a reception frequency, the resonant circuit including a variable reactance electrically connected to the receiver transducer, the variable reactance being controllable to make the reception frequency correspond to the transmission frequency
13. The wireless power transfer system of claim 1, wherein the power processor includes a super-capacitor.
9. The wireless power transfer system of claim 1, wherein the power processor includes a super-capacitor.
14. The wireless power transfer system of claim 1, wherein the signal generator is configured to detect a presence of the one or more power receivers in the power transfer region; and automatically initiate the generation of the transmission signal in response to detecting the presence of the one or more power receivers in the power transfer region.
10. The wireless power transfer system of claim 1, wherein the signal generator is configured to detect a presence of the one or more power receivers in the power transfer region; and automatically initiate the generation of the transmission signal in response to detecting the presence of the one or more power receivers in the power transfer region.
15. The wireless power transfer system of claim 1, wherein the one or more power receivers is configured to detect a presence of the magnetic field produced by the transmitter transducer; and automatically initiate converting the second power signal to the third power signal in response to detecting the presence of the magnetic field.
1. ….wherein the one or more power receivers is configured to detect a presence of the magnetic field produced by the transmitter transducer; and automatically initiate converting the second power signal to the third power signal in response to detecting the presence of the magnetic field, 

16. The wireless power transfer system of claim 15, wherein the presence of the magnetic field is detected when the receiver transducer produces a threshold amount of electromotive force.
1. …. and the presence of the magnetic field is detected when the receiver transducer produces a threshold amount of electromotive force.
17. The wireless power transfer system of claim 1, wherein the transmitter transducer is a loop of a non-shielded electrical conductor.
11. The wireless power transfer system of claim 1, wherein the transmitter transducer is a loop of a non-shielded electrical conductor.
18. The wireless power transfer system of claim 1, wherein the transmitter transducer comprises a plurality of concentric loops of electrical conductors, the plurality of concentric loops including loops of different sizes.
12. The wireless power transfer system of claim 1, wherein the transmitter transducer comprises a plurality of concentric loops of electrical conductors, the plurality of concentric loops including loops of different sizes.
19. The wireless power transfer system of claim 1, where the load uses power having a pre-determined voltage level, and wherein the power processor is further configured to convert a voltage level of the second power signal to the third power signal with the pre-determined voltage level.
13. The wireless power transfer system of claim 1, where the load uses power having a pre-determined voltage level, and wherein the power processor is further configured to convert a voltage level of the second power signal to the third power signal with the pre-determined voltage level.

20. The wireless power transfer system of claim 19, wherein the power processor further comprises a transformer electrically connected between the receiver transducer and the load, the transformer being configured to convert the voltage level of the second power signal to the pre-determined voltage level.
14. The wireless power transfer system of claim 13, wherein the power processor further comprises a transformer electrically connected between the receiver transducer and the load, the transformer being configured to convert the voltage level of the second power signal to the pre-determined voltage level.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claims 1-6, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20140368053)
With regard to claim 1, Lee (Fig. 11A, Fig. 7A,7B)( Note Fig. 11 shows the power transfer between the power transmitter and receiver, Fig. 7A, Fig. 7B describe detail structure of power transmitter and receiver. Therefore, Fig 11A, Fig. 7A, Fig. 7B belong to one embodiment) teaches a wireless power transfer system comprising:
a transmitter transducer ( e.g., 1111, Fig. 11A, 1111b, Fig. 7A) configured to produce a magnetic field ( see magnetic field between 1111 and 2911, Fig. 11A) in a power transfer region ( region between 1111 and 2911, Fig. 11A)during conduction of a transmission signal;
a signal generator ( 1112, Fig. 7A) electrically configured to be connected to the transmitter transducer ( e.g., 1111, Fig. 7A), the signal generator ( e.g., 1112, and 1116, Fig. 7A) being operationally configured to:
receive a first power signal ( power signal from 190 to 112 and then to 1112, Fig. 7A) from a power source ( e.g., 190, Fig. 7A);
generate from the first power signal an alternating current transmission signal ( see [0176] 1112 transform dc to an AC ) having a transmission frequency of at least 500 Hz ( see Fig. 21, resonant at  12MHz) ; and
transmit the transmission signal to the transmitter transducer ( e.g., 1111b, Fig. 7A) at the transmission frequency ( see[0176] AC current applied to 1111b Fig. 7A); and
one or more power receivers ( e.g., 200, Fig. 11A), each of the one or more power receivers being configured to be electrically connected to respective one or more loads ( e.g., 292, Fig. 11A), wherein each of the one or more power receivers comprises:
a receiver transducer ( e.g., 2911b, Fig. 7B, 2911, Fig. 11A) configured to inductively( [0174] the 1111b can transfer power inductively) receive a time varying magnetic flux of the magnetic field transmitted from the transmitter transducer ( see the magnetic field between 1111 and 2911 and [0261] a magnetic field or electromagnetic field, further see the attached definition of electric field in Merriam Webster a region associated with a distribution of electric charge or a varying magnetic field, And it is general knowledge wireless power refers to power transmission use time-varying electric, magnetic fields, see Introduction of Si, “A Frequency Control Method for Regulating Wireless Power to Implantable Devices,” IEEE TRANSACTIONS ON BIOMEDICAL CIRCUITS AND SYSTEMS, VOL. 2, NO. 1, MARCH 2008), when the receiver transducer (e.g., e.g., 2911b, Fig. 7B 2911, Fig. 11A) is disposed in the power transfer region, and convert the time varying magnetic flux to a second power signal (output of 2911, Fig. 11A), the second power signal being a time varying power signal having the transmission frequency of the transmission signal ( see [0168] transmitter and receiver resonant at the same frequency); and
a power processor ( e.g., 2913, Fig. 7B) electrically connected to the receiver transducer ( e.g., 2911b, Fig. 7B), and configured to convert the second power signal ( power signal at 2911, Fig. 11A)  to a third power signal appropriate for the respective one or more loads ( e.g., 292, Fig. 7B, Fig. 11A, third power signal is the power signal at 292, Fig. 7B, Fig. 11A).
With regard to claim 2, Lee teaches all the limitations of claim 1, and further teaches a controller  (e.g., 112, 1117, Fig. 7A) operatively coupled to the signal generator (112 Fig. 7A) and configured to generate a control signal (output of 112, 1117, Fig. 7A) for varying one or more parameters of the transmission signal (1117 adjust frequency, Fig. 7A).
With regard to claim 3, Lee teaches all the limitations of claim 2 and further teaches one parameter of the one or more parameters comprises the transmission frequency of the transmission signal ((1117 adjust frequency, Fig. 7A).
	With Regard to Claim 4, Lee teaches all the limitations of Claim 2, and further teaches  one parameter of the one or more parameters comprises a power level of the transmission signal(see [0084] 112 can adjust voltage, current based on received power control message, and current and voltage are related to the power level).
	With regard to Claim 5, Lee teaches all the limitations of claim 2 and further the one or more parameters comprises the transmission frequency and a power level of the transmission signal (see [0084] 112 can adjust frequency, voltage, current based on received power control message, and current and voltage are related to the power level, also 1117 in Fig. 7A can adjust the frequency).
With regard to claim 6, Lee teaches all the limitations of claim 2, Lee further teaches a first communication circuit ( e.g., 113, Fig. 11A) coupled to the controller ( e.g., 112, Fig. 11A) and wherein at least one receiver ( e.g., 200, Fig. 11A) of the one or more power receivers includes a second communication circuit ( e.g., 293, Fig. 11A), the first communication circuit ( e.g., 113, Fig. 11A) configured to communicate with the second communication circuit ( e.g., 293, Fig. 11A) and communicate to the controller ( e.g., 112, Fig. 11A) receiver information received from the second communication circuit ( e.g., 293, Fig. 11A), the controller configured to control operation of the signal generator in response to the received receiver information ( see Fig. 23, transmitter decide the operating frequency after receive information from the receiver)
With regard to claim 19, Lee teaches all the limitations of claim 1, Lee further teaches the load ( e.g., 292, 298 Fig. 7B) uses power having a pre-determined voltage level (2913 may further include a DC-DC converter for converting output DC power into a suitable voltage to adjust it to the power required for each constituent element, [0139]), and wherein the power processor ( e.g., 2913, Fig. 7B) is further configured to convert a voltage level of the second power signal ( input from 2912, Fig. 7B) to the third power signal with the pre-determined voltage level ( output of 2913, Fig. 7B).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 7-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053) in view of Wildmer (US 20110254377).
		With Regard to Claim 7, Lee teaches all the limitations of Claim 6,
Lee further teaches the second communication circuit ( 293, Fig. 11A) is configured to communicate to the power processor (292, Fig. 11A)   transmitter information received from the first communication circuit (e.g., 113, Fig. 11A).
		Lee does not teach the power processor is configured to control an operation of the power processor in response to the received transmitter information.
However, Widmer  teaches the power processor is configured to control an operation of the power processor (e.g., 170, Fig. 4)   in response to the received transmitter information (see, Fig. 4, [0100], [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to configure the power processor to control an operation of the power processor in response to the received transmitter information, as taught by Widmer , in order to provide an interactive intelligent system between power transmitter and power receiver, increase efficiency and reduce the cost.
With Regard to Claim 8, Lee teaches all the limitations of Claim 2, Lee further teaches 
a first communication circuit  ( e.g., 113, Fig. 11A)coupled to the controller ( e.g., 112, Fig.11A)  and wherein at least one receiver ( e.g., 200, Fig. 11A) of the one or more power receivers includes a second communication circuit ( e.g., 293, Fig.11A) , the second communication circuit ( e.g., 293, Fig. 11A) configured to communicate with the first communication circuit ( e.g., 113, Fig. 11A) and communicate to the power processor ( e.g., 292, Fig. 11A) transmitter information received from the first communication circuit ( e.g., 113, Fig. 11A)
Lee does not explicitly teach wherein the power processor is configured to control an operation of the power processor in response to the received transmitter information.
		However, Widmer teaches wherein the power processor is configured to control an operation of the power processor (e.g., 170, Fig. 4)   in response to the received transmitter information (see, Fig. 4[0100][0101]) ( Note, Widmer also teaches a first communication circuit (e.g., 180, 176, 158, Fig. 4) coupled to the controller( e.g., 162,  or other control part in CB, Fig. 4), and wherein at least one receiver of the one or more power receivers  ( e.g., BEV, Fig. 4) includes a second communication circuit (e.g., 182, 172, 160, Fig. 4), the second communication circuit (e.g., 182, 172, 160, Fig. 4) configured to communicate with the first communication circuit (e.g., 180, 176, 158, Fig. 4) and communicate to the power processor  ( e.g., 170, Fig. 4) transmitter information received from the first communication circuit(e.g., 180, 176, 158, Fig. 4)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to configure the power processor to control an operation of the power processor in response to the received transmitter information, as taught by Widmer , in order to provide an interactive intelligent system between power transmitter and power receiver, increase efficiency and reduce the cost.
With Regard to Claim 13, Lee teaches all the limitations of Claim 1, but not the power processor includes a super-capacitor.
However, Widmer teaches the power processor includes a super-capacitor (280, Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to include the power processor with a super-capacitor, as taught by Widmer , in order to store the transmitted power for later usage and increase the system efficiency.

6. Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)  in view of Cook (US20090243397). 
With Regard to Claim 9, Lee teaches all the limitations of claim 1, but not the transmitter transducer is an elongate transmitter conductor extending along the power transfer region.
However, Cook teaches the transmitter transducer is an elongate transmitter conductor extending along the power transfer region (Lee teaches a transmitter transducer as an inductor, Cook teaches about an inductor ( e.g., TX antenna or Rx antenna , Fig. 11, 12) is an elongate transmitter conductor extending along the power transfer region ( see, Fig. 11, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to configure the transmitter transducer as an elongate transmitter conductor extending along the power transfer region, as taught by Cook, in order to use the line conductor with low loss to improve the power transmission efficiency.
With Regard to Claim 10, Lee  and Cook teach all the limitations of Claim 9.
Lee does not teach the transmitter transducer is made of a plurality of individually insulated wires.
However, Cook teaches about the transmitter transducer is made of a plurality of individually insulated wires (individual insulated strand [0215], Lee teaches that transmitter transducer is an inductor, Cook teaches about inductor as liz wire, which is formed as individual insulated strand).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Claim 9, to the transmitter transducer is made of a plurality of individually insulated wires, as taught by Cook, in order to reduce the loss in power transmission and increase the system efficiency.

7.  Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)  in view of Cook1 (US 20090072628).
		With Regard to Claim 11, Lee teach all the limitations of Claim 1, Lee further teaches the signal generator in combination with the transmitter transducer (e.g., 1111b, Fig. 7A) includes a resonant circuit (e.g., 1116, Fig. 7A), the resonant circuit including a reactance (e.g., 1116 includes a capacitor[0175]) electrically connected to the transmitter transducer (e.g., 1111b, Fig. 7A), and the resonant circuit is configured to resonate at the transmission frequency (see 1116 is a resonator).
		Lee does not teach the reactance is variable.
However, Cook1 teaches the reactance is variable reactance (e.g., 114, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to configure the reactance to be variable, as taught by Cook1, in order to adjust the operating frequency.
With Regard to Claim 12, Lee teaches all the limitations of Claim 1, and further teaches the power processor in combination with the receiver transducer (e.g., 2911b, Fig. 7B) includes a resonant circuit (2912, Fig. 7B) configured to resonate at a reception frequency (resonator frequency of 2912, Fig. 7B), the resonant circuit including a reactance (e.g., capacitor inside 2911b, Fig. 7B, see[0165]) electrically connected to the receiver transducer (e.g., 2911b, Fig. 7B).
Lee does not teach that the reactance is a variable reactance and is controllable to make the reception frequency correspond to the transmission frequency.
		However, Cook1 teaches the reactance is a variable reactance (variable capacitance in 151, Fig. 1) and is controllable to make the reception frequency correspond to the transmission frequency (see [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of  Lee, to configure the reactance is a variable reactance and is controllable to make the reception frequency correspond to the transmission frequency, as taught by Cook1, in order to make the inductor system resonant at suitable frequency, improve the system performance and efficiency.

8. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)   in view of Kwon (US 20140062395).
With Regard to Claim 14, Lee teaches all the limitations of Claim 1, and  further teaches the signal generator is configured to detect a presence of the one or more power receivers in the power transfer region ( e.g., 610, Fig.14, [0283]  610 performs a detection process to select the electronic device 200 existing within a detection area).
Lee does not teach automatically initiate the generation of the transmission signal  in response to detecting the presence of the one or more power receivers in the power transfer region
		Kwon teaches automatically initiate the generation of the transmission signal ( start to charge, [0074]) in response to detecting the presence of the one or more power receivers in the power transfer region ( before start of charge, detect the receiver is its charging area [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to automatically initiate the generation of the transmission signal in response to detecting the presence of the one or more power receivers in the power transfer region, as taught by Kwon , in order to only transmit power when there is need to the transmitted power and increase the system power efficiency.

9. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)    in view of Simopoulos (US 20140339923).
With Regard to Claim 15, Lee teaches all the limitations of Claim 1, but not the one or more power receivers is configured to detect a presence of the magnetic field produced by the transmitter transducer; and automatically initiate converting the second power signal to the third power signal in response to detecting the presence of the magnetic field.
However, Simopoulos teaches the one or more power receivers (e.g., wireless power receiver, abstract) is configured to detect a presence of the magnetic field produced by the transmitter transducer (the wireless receiver capture the current generated by the alternating magnetic field, abstract and[0001] [0005] and Lee teaches about the transmitter transducer produce a magnetic field ); and automatically initiate converting the second power signal to the third power signal in response to detecting the presence of the magnetic field ( see abstract, automatically powering up the wireless power receiving as soon as the capture resonator begins producing power, and lee teaches about the power receiver can convert the second power signal to the third power signal) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to  configure the one or more power receivers to detect a presence of the magnetic field produced by the transmitter transducer; and automatically initiate converting the second power signal to the third power signal in response to detecting the presence of the magnetic field, as taught by Simopoulos, in order to activate receiving power process only after the availability of the power supply, and increase the system's efficiency and reduce the waste of the power.

10. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)     and Simopoulos (US 20140339923) in further view of Gioutsos (US5580084A)
With Regard to Claim 16, Lee and Simopoulos teach all the limitations of Claim 15,  teach all the limitations of Claim 15, but not  the presence of the magnetic field is detected when the receiver transducer  produces a threshold amount of electromotive force.
However, Gioutsos teaches the presence of the magnetic field is detected the when the receiver transducer produces a threshold amount of electromotive force (see abstract, A signal processor receives the electromotive force voltage induced in the induction coil by the varying magnetic field. The signal processor actuates the safety device when the electromotive force voltage, or an appropriate measure derived from the electromotive force voltage, exceeds a predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee and Simopoulos, to configure to detect the presence of the magnetic field when the receiver transducer  produces a threshold amount of electromotive force, as taught by  Gioutsos,  in order to avoid disturbance form other object,  reduce the loss of the system from the disturbance, and improve the efficiency.

11. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)    in view of Urano (US 20110080054) 
With Regard to Claim 17, Lee teaches all the limitations of Claim 1, but not is a loop of a non-shielded electrical conductor
However, Urano   teaches the transmitter transducer is a loop of a non-shielded electrical conductor ( e.g., see 120, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to configure the transmitter transducer to be a loop of a non-shielded electrical conductor, as taught by Urano, in order to use a simplify design as the transmitter, reduce the cost, and reduce the design and manufacture time.

12. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)     in view of Grbic  (US 20160087458).
With Regard to claim 18, Lee teaches all the limitations of claim 1, but not 
the transmitter transducer comprises a plurality of concentric loops of electrical conductors, the plurality of concentric loops including loops of different sizes.
However, Grbic teaches the transmitter transducer comprises a plurality of concentric loops of electrical conductors (e.g., loops in 820, Fig. 8), the plurality of concentric loops including loops of different sizes (see different size of loops in 820, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee, to configure the transmitter transducer to comprise a plurality of concentric loops of electrical conductors, the plurality of concentric loops including loops of different sizes, as taught by Grbic, in order to reduce the manufacture cost, reduce the loss and increase the system efficiency.


13. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140368053)     in view of Fukushima (US 20120248890).
With Regard to claim 20, Lee teaches all the limitations of claim 19, but not 
a transformer electrically connected between the receiver transducer and the load, the transformer being configured to convert the voltage level of the second power signal to the pre-determined voltage level.
However, Fukushima teaches a transformer (e.g., 14, Fig. 4) electrically connected between the receiver transducer (e.g., 11, Fig. 4), and the load (e.g., 300, Fig. 4), the transformer being configured to convert the voltage level of the second power signal (power signal in 11, Fig. 4) to the pre-determined voltage level (power signal in load, Fig. 4, and Lee teaches about the a pre-determined voltage level to the load).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the system of Lee , to  include a transformer electrically connected between the receiver transducer and the load, the transformer being configured to convert the voltage level of the second power signal to the pre-determined voltage level,  as taught by Fukushima, in order to design an adaptive system that can provide a certain voltage level for the output load to be suitable for the user's need.




Conclusion
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kada (US20120326661A1) teaches the primary side control unit 14 can determine the type of a signal by checking whether or not the peak voltage of the induced electromotive force has exceeded a threshold value.
	Wu (US20130207468) teaches about a wireless power transfer system.
Kataoka (JP2016226236A) teaches about power supply with an electromotive force detector to determine that the receiver coil is approach when the electromotive force larger than a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINPING SUN/Primary Examiner, Art Unit 2836